Title: To Benjamin Franklin from Dumas, 8 February 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Honoured & dear Sir
the Hague febr. 8th. 1780
Herewith I send you the remedy I promised in my last.
Somebody writes to me what follows “Un Capitaine arrivé depuis peu en Zélande m’a assuré avoir vu le Cape. Jones a plus de 50 lieues à l’Ouest de l’Irlande, tenant route opposée avec une prise.”
873. 337. 64. 833. 879. 470 419., 30 & 16 would 168. But 2. 879. 470. 601. 419. till 8. 48. 935. 395. 757.
This is but to try our cypher. Somebody tells me, that the Baron de La H—— of whom I wrote you formerly, is no more to be trusted than 10. 12. & their 373. 339.
I still am anxious for our poor confederacy, & the friends she carries. Perhaps she has been obliged, by a storm, to put back in some American harbour.

I am with great respect Honoured & dear Sir your most humble & obedient servant.
Dumas
Passy His Exc. Franklin
 Notation: Dumas, la haie Feb. 8. 80